 Case 2:18-cv-05724-PSG-FFM Document 60 Filed 04/01/19 Page 1 of 1 Page ID #:876

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 18-5724-PSG (FFMx)                                                 Date    April 1, 2019
 Title          ASHLEY JUDD V. HARVEY WEINSTEIN




 Present: The                 Philip S. Gutierrez, United States District Court Judge
 Honorable
                 Wendy Hernandez                                                Marea Woolrich
                    Deputy Clerk                                          Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                        Attorneys Present for Defendants:
                Theodore Boutrous, Jr.                                        Phyllis Kupferstein
                  Theane Evangelis
                   Micahel Dore
 Proceedings:              DEFENDANT HARVEY WEINSTEIN’S NOTICE OF MOTION TO STAY CASE
                           PENDING CONCLUSION OF CRIMINAL ACTIONS
                           FILED 01/07/19 (DOC. 47-48)

                           PLAINTIFF’S MOTION FOR ENTRY OF JUDGMENT UNDER RULE 54(b)
                           FILED 02-08-19 (DOC. 54)



     Having considered all papers submitted in support of and in opposition to the
Motions referenced above, and the oral argument presented today, the Court takes the
motions under submission.




                                                                                                      :        37

                                                               Initials of Preparer      wh



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                        Page 1 of 1
